 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK BLANKENSHIP,                                      No. 2:19-cv-1032 KJN P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    Unknown,
15                        Defendants.
16

17           By an order filed June 14, 2019, plaintiff was ordered to file a complaint and either pay

18   the filing fee or file an application to proceed in forma pauperis affidavit and was cautioned that

19   failure to do so would result in a recommendation that this action be dismissed. The thirty-day

20   period has now expired, and plaintiff has not responded to the court’s order and has not filed the

21   required documents.

22           Although it appears that plaintiff’s copy of the order was returned, plaintiff was properly

23   served. It is the plaintiff’s responsibility to keep the court apprised of his current address at all

24   times. Pursuant to Local Rule 182(f), service of documents at the record address of the party is

25   fully effective.

26           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

27   directed to assign a district judge to this case; and

28   ////
                                                         1
 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

 2             These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, any party may file written

 5   objections with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 7   objections shall be filed and served within fourteen days after service of the objections. The

 8   parties are advised that failure to file objections within the specified time may waive the right to

 9   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: July 30, 2019

11

12
     blan1032.fta
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
